Exhibit 10.1

 

September 29, 2016

 

Evans Brewing Company Inc.

3815 S. Main Street

Santa Ana, CA 92707

 

Re:Indemnification Agreement for Closing Date Liabilities

 

Gentlemen:

 

Reference is made to that certain Stock Purchase Agreement dated December 10,
2015 by and among Evans Brewing Company Inc., a Delaware Corporation (the
“Company”), EBC Public House Inc., a California corporation (“Public House”) and
Michael Rapport, as Seller (the “Agreement”). Capitalized terms not otherwise
defined herein shall have the same meaning prescribed to them in the Agreement.

 

This letter confirms our agreement that, for a period beginning on the Closing
Date and ending on the first anniversary of the Closing Date, I agree to defend,
indemnify and hold harmless the Public House, the Company, and their respective
employees, representatives, officers, directors, shareholders and agents from
and against any costs, damages, liabilities, losses, lawsuits and expenses
(including, without limitation, any interest, penalties, and reasonable
attorneys’ fees) which may be sustained or suffered by the Company or the Public
House by reason of any claim, action or proceeding based upon or involving an
action, occurrence or omission of the Public House on or before the Closing
Date.

 

This letter further confirms that the Closing (as defined in the Agreement)
shall take place effective as of September 29, 2016.

 

This letter shall be governed in all respects by the internal laws of the State
of California as applied to agreements entered into among California residents
to be performed entirely within California, without regard to principles of
conflicts of law. This letter may be executed in any number of counterparts
(which may be delivered by facsimile, pdf file or other electronic
transmission), each of which shall be enforceable against the parties that
execute such counterparts, and all of which together shall constitute one
instrument.

 

  Very truly yours,       /s/ Michael J. Rapport   Michael J. Rapport

 

Acknowledged and agreed to:

 

EVANS BREWING COMPANY INC.

 

By: /s/ Kenneth Wiedrich     Kenneth Wiedrich, Chief Financial Officer     Date:
September 29, 2016  

 